DETAILED ACTION
This action is in response to amendments filed May 5th, 2022.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Election/Restrictions
Applicant’s election without traverse of Species II (Fig. 4, 6) in the reply filed on October 4th, 2021 is acknowledged.
Status of claims
Claims 1-15 are pending. Claims 4-8, 12 stand withdrawn from consideration by way of Applicant’s election of Species II in the reply filed October 4th, 2021.
Claim Objections
Claims 1, 11, 14 are objected to because of the following informalities:
In line 13 of claim 1 “the at least two alignment element” should be corrected to --the at least two alignment elements-- as is how the limitation is defined within the claims.
In lines 13-14 of claim 1 “the at least two peelable shim” should be corrected to --the at least two peelable shims-- as is how the limitation is defined within the claims.
In line 2 of claim 11 “the fastening devices” should be corrected to --the fastening device -- as is how the limitation is defined within the claims.
In line 4 of claim 14 “the fastening devices” should be corrected to --the fastening device -- as is how the limitation is defined within the claims.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
Claims 1-3, 9-11, 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bourgon et al. (EP-1145952; hereinafter Bourgon).
Regarding claim 1, Bourgon (Fig. 1-5) discloses of a probe fastening system, comprising:
a plate (10) having at least one coupling-on recess (14) and having at least two alignment elements (32) arranged in the outer region of the plate (it can be seen within the figures there are eight alignment elements received within alignment devices in an outer region of the plate), the at least two alignment elements having a cylindrical form (it can be seen in Fig. 5 that the alignment elements have a cylindrical form);
a backplate (18) having a fastening device (28) for the fastening of a static probe (the fastening device is capable of fastening a static probe; see ** below) and at least two recesses corresponding with the at least two alignment elements (there are multiple recesses within the backplate, each recess corresponding with and receiving one of the alignment elements 32, as seen in Fig. 5);
at least two peelable shims (30; [0031] refers to 30 as peelable shims, indicating there are multiple shims, i.e. at least two peelable shims) corresponding with the at least two alignment elements and arranged between the plate and the backplate (as seen in Fig. 5);
at least two alignment devices (alignment devices are the holes within plate 10 which receive the alignment elements) corresponding with the at least two alignment elements (as the alignment elements are received within the alignment devices); and
a coupling-on element (see Annotated Fig. 1 below) defining a cavity (the body 29 is received within a cavity defined by the coupling on element as seen in Fig. 5) and configured for isobarically coupling the static probe onto the coupling-on recess (the coupling-on element is capable of isobarically coupling a static probe onto the coupling on recess, as the hose 27 of a probe is used to connect the portion 16 of the plate to a probe; see [0030]),
wherein each of the at least two alignment elements is surrounded by one of the at least two peelable shims (it can be seen in Fig. 5 that the multiple shims 30 surround the portion of the alignment elements that are interposed between plate 10 and backplate 18), and
wherein the at least two alignment elements are arranged symmetrically on the plate (see Annotated Fig. 2 below).
** - Applicant is reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.

    PNG
    media_image1.png
    419
    505
    media_image1.png
    Greyscale

Annotated Figure 1

    PNG
    media_image2.png
    652
    890
    media_image2.png
    Greyscale

Annotated Figure 2
Regarding claim 2, Bourgon discloses wherein the at least two alignment elements comprise an even number of alignment elements (it can be seen in Fig. 4 that there are eight alignment elements) arranged pairwise on substantially opposite sides of the plate (see Annotated Fig. 3 below).

    PNG
    media_image3.png
    404
    685
    media_image3.png
    Greyscale

Annotated Figure 3
	Regarding claim 3, Bourgon discloses wherein the at least two alignment elements comprise four alignment elements arranged rotationally symmetrically (as can be seen in Annotated Fig. 2).
	Regarding claim 9, Bourgon discloses wherein the fastening system further comprises fastening means for fastening the plate to the backplate (wherein the alignment devices, the fastening elements 32, fastening device of the backplate, and portion of the peelable shims between the alignment devices and fastening device act as a fastening means for fastening the plate to the backplate).
	Regarding claim 10, Bourgon discloses wherein the fastening means comprise a peelable spacer element (see Annotated Fig. 4 below).

    PNG
    media_image4.png
    752
    618
    media_image4.png
    Greyscale

Annotated Figure 4
	Regarding claim 11, Bourgon discloses wherein the backplate has a wall element and the fastening device are formed as part of the wall element (recessed portion 26 of the backplate acts as a wall element and it can be seen in the figures that the fastening device 28 is formed as part of the wall element).
	Regarding claim 13, Bourgon discloses wherein the coupling-on element is formed integrally with the backplate (as seen in Fig. 5).
	Regarding claim 14, Bourgon disclose of a clamping apparatus for the mounting of a fastening system according to claim 1 onto an aircraft skin (the plate of the clamping apparatus, seen in Annotated Fig. 5 below, allows for the plate and the backplate to be joined to aircraft skin in the form of a fuselage panel 20), wherein the clamping apparatus comprises:
	a body (29) configured to fill the cavity defined by the coupling-on element (as seen in Fig. 5); and
	a fixing plate configured to be connected to the fastening device (see Annotated Fig. 5).

    PNG
    media_image5.png
    456
    488
    media_image5.png
    Greyscale

Annotated Figure 5
	Regarding claim 15, Bourgon discloses an aircraft (see the aircraft in Fig. 1) having a fastening system according to claim 1 arranged on the fuselage of the aircraft (it can be seen in the figures that the fastening system of claim 1 is arranged on the fuselage panel 20 of the aircraft), wherein the fastening system is arranged such that one of the at least two alignment elements of the fastening system is oriented in a direction of flight of the aircraft (as the aircraft moves in a direction of flight, the alignment elements of the plate of the fastening system will be directed towards; i.e. oriented; in the direction of flight).
Response to Arguments
The amendments to the claims filed May 5th, 2022 have been received.
Regarding the grounds of rejection under 35 U.S.C. 102, Applicant’s amendments overcome the previous grounds of rejection, however, a new grounds of rejection under 35 U.S.C. 102 has been issued, based upon a new interpretation of Bourgon.
Applicant states that their amended claims overcome the prior art of Bourgon, as Applicant asserts that Bourgon does not disclose at least two alignment elements having a cylindrical form, nor do they disclose each of the at least two alignment elements is surrounded by one of the at least two peelable shims, nor do they disclose that the at least two alignment elements are arranged symmetrically on the plate. Examiner respectfully disagrees, as the grounds of rejection within this action based upon Examiner’s interpretation of Bourgon, and when giving the claims their broadest reasonable interpretation, do disclose the claimed features of the claimed invention, as has been expounded upon above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J BAYNES whose telephone number is (571)270-1852. The examiner can normally be reached M-F 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.J.B./Examiner, Art Unit 3678                                                                                                                                                                                                        
/Josh Skroupa/Primary Examiner, Art Unit 3678